DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 26 Apr 2022.

Amendments Received
Amendments to the claims were received and entered on 25 Aug 2022.

Declarations Received
A declaration under 37 CFR 1.132 was received and entered on 25 Aug 2022.  The substance of the declaration is addressed under the response to arguments against the rejection under § 101.

Election/Restriction
Applicant's election with traverse of group I (claims 1–10) in the reply filed on 25 Aug 2022 is acknowledged.  The traversal is on the ground(s) that "examination of Group I would be coextensive with Groups II and III based on the amended claims now presented".  This is not found persuasive because in a national stage entry application, which this application is, the only criterion for determining whether a requirement for restriction is proper is whether the claimed inventions lack unity.  As previously explained, they lack unity.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Canceled: 5 and 11–24
Examined herein: 1–4, 6–10 and 25
Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/435347 is acknowledged.
Having reviewed the disclosure, the examiner has been unable to find sufficient support for the limitation "wherein the potential covalent inhibitor comprises a carboxylic acid coupled to an sp2 aromatic carbon … comprising an amine are excluded" as currently recited in claim 1.  For further discussion, see the rationale for rejection under § 112(a) below.  The instant claims are therefore examined as though they had an effective filing date of 25 Aug 2022, the date that this subject matter was first introduced into the disclosure.
In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Information Disclosure Statement
The examiner notes that the specification cites various publications.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Objections
The objection to claims 3, 4 and 8 is hereby withdrawn in view of Applicant's amendments.

Withdrawn Rejections
All rejections of claim 5 are hereby withdrawn; its cancelation moots the rejections.
Claim Objections
Claim 1 is objected to because of the following informalities: sp2 and sp3 should use superscripts.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–4, 6–10 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 does not particularly point out what "an sp3 aromatic carbon" is.  All atoms in an aromatic ring, including carbons, must have sp2 hybridization.  It is not clear whether Applicant's chemistry is incorrect, or whether Applicant is describing a benzylic carbon: an sp3 carbon bonded to an aromatic ring.
None of the dependent claims remedies this deficiency, so they are likewise rejected.
Additionally, claim 6 depends on claim 5, which has been canceled.  Hereinafter, claim 6 will be interpreted as depending on claim 1.
Additionally, claim 9 also recites "a drug-like fragment".  "Drug-like" is a term of degree (see MPEP 2173.05(b) § I).  In this case, there are myriad inconsistent standards for determining whether a chemical structure is (not) "drug-like", from Lipinski's simple "Rule of Five" to complex neural network-based QSAR/PK models.  It is not possible to unambiguously determine whether a particular structure is "drug-like" or not, so the claim does not distinctly claim the subject matter of the invention.
Claim 10 recites that "R1 does not change a binding rate …".  "Does not change a binding rate" implies a comparison to some kind of standard, normal or baseline binding rate, and the claim does not particularly point out how this standard binding rate is determined, such that a practitioner can determine whether the R1 group does or does not "change" the binding rate.

Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 25 Aug 2022, Applicant did not present any substantial arguments against the rejection (p. 6).  While the examiner acknowledges that the amendments remedied some of the previously-noted problems with the claims, as explained above, the claims still fail to particularly point out and distinctly claim the subject matter of the invention.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites "wherein the docking step is implemented using a docking algorithm".  This is essentially a tautology: all procedures by which the docking could be performed would be considered a "docking algorithm", and any docking algorithms could perform "docking the potential covalent inhibitor into the receptor".  Hence, claim 6 does not further limit the subject matter of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–4, 6–10 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
"The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph" (MPEP 2163.05 § II).  In this instance, the originally-filed disclosure discloses a carboxylic acid coupled to any directing group, including "a drug- like fragment, or a fragment comprising ten to seventeen non-hydrogen atoms" (¶ 0016).  Alternatively, the carboxylic acid can be coupled to any reactive group, and specifically an electrophilic fragment, which "comprises an electron withdrawing group, which may be one of nitro, amides, esters, acid, nitriles, ketones, sulfones, sulfoxides, sulfonamides, nitriles, halides, lactams, lactones, oxygen heterocycles, nitrogen heterocycles, substituted or unsubstituted aromatic fragments, and epoxides" (¶ 0018; see also ¶ 0035).
In contrast, claim 1 recites "wherein the potential covalent inhibitor comprises a carboxylic acid coupled to an sp2 aromatic carbon … comprising an amine are excluded."  This is a far narrower subgenus of directing or reactive groups.  Though the specification provides three specific examples of papain inhibitors that fall within this genus (see diagram on p. 20), the disclosure also includes a papain inhibitor that does not: the compound having a carboxylic acid bound to a substituted piperidine ring.  There is no explicit or implicit discussion in the originally-filed disclosure of the claimed subgenus of compounds.
Additionally, the originally-filed disclosure does not show possession of a set of interchangeable R1 moieties that "do[] not change a binding rate of an electrophile center of the potential covalent inhibitor".
The claims therefore are not sufficiently supported by the disclosure as originally filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–4, 6–10 and 25 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "screening libraries of covalent inhibitors".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "providing a potential receptor" and "providing a potential covalent inhibitor", which are mathematical concepts because the "receptor" and "inhibitor" are three-dimensional geometric models of chemical structures, not physical compounds themselves (specification ¶ 0014); and "docking the potential covalent inhibitor into the receptor", which is a mathematical algorithm (specification ¶ 0014).
Steps of evaluating, analyzing or organizing information recited in the claims include "ranking the docked potential inhibitor …" and "selecting the highly ranked potential covalent inhibitors".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 does not recite any additional elements. It is wholly directed to an abstract idea.
None of claims 2–6, 9 and 10 recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Claim 7 recites an additional element that is not an abstract idea: "experimentally testing the selected covalent inhibitors".  Claim 8 recites the additional non-abstract element of "measuring the binding kinetics of the potential covalent inhibitor".  Claim 25 recites the non-abstract element of "synthesizing the highly ranked potential covalent inhibitors".  Adding the generic technologies of compound synthesis and ligand binding assays to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of synthesizing the compound or performing ligand binding assays with it does not impose any meaningful limits on how these technologies operate.  The compound would be synthesized in exactly the same manner, and the ligand binding assays would be performed in exactly the same manner, regardless of whether a practitioner designed the covalent inhibitors using the claimed method, designed the inhibitor using some design procedure, isolated the inhibitor from a natural source, or created the inhibitor completely arbitrarily.  Hence, these claim elements only generally link the abstract idea to the technological environment of compound synthesis and ligand binding assays, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, claims 1–4, 6, 9 and 10 do not recite any additional (i.e. non-abstract) elements that could amount to an inventive concept.  Claims 1–4, 6, 9 and 10 are wholly abstract.
As also explained above, claims 7, 8 and 25 only generally link the abstract idea to the technological field of inhibitor assays, and when considered individually, these claim elements are insufficient to amount to an inventive concept that would render the claims significantly more than an abstract idea (MPEP 2106.05(h)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. inhibitor assays).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 25 Aug 2022, Applicant asserts that "the present claims are patent-eligible because they are rooted in a technical field in order to overcome problems arising from a technical field" (p. 6).
This is not a reasonable interpretation of the claimed subject matter.  The invention "relates to methods and systems for identifying and ranking highly active covalent inhibitors" (specification ¶ 0004).  Though generally related to the field of biochemistry and organic chemistry, as explained above, this particular invention is wholly directed to abstract data processing and analysis.  With the exception of claims 7, 8 and 25, there is no technology recited in the claims.  Instead, the claims just recite an abstract procedure for analyzing abstract representations of chemical structures, and performing algorithms on those representations.  And while the examiner acknowledges that claimed aspects of the analysis may be "critical to eliminating false positives produced by conventional systems and methods" (Reply, p. 8), such elimination of false positives are, at most, an improvement to a data analysis procedure, not any specific technological process or apparatus.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–4, 6, 7, 9, 10 and 25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Singh, et al. (US 2010/0185419; ref. 1 on IDS of 14 Jun 2019).
The rejection of claims 1–4, 6, 7, 9, 10 is maintained from the previous Office action.  Newly-presented claim 25 has been added to this ground of rejection. 
With respect to claim 1, Singh teaches
(a)	"coordinates for the x-ray complex of cKIT bound to imatinib (pdbcode 1T46) were obtained from the protein databank" (0210); cKIT contains several Cys residues (0210), which are nucleophilic groups
(b)	"warheads were automatically modeled on the imatinib template" (0217); the warhead group is acrylamide (0212), which is electrophilic
(c)	"molecular docking was used to assess [the modeled compounds'] bond forming ability with the Cys in the binding site of cKit" (0217)
(d)	a plurality of warheads were analyzed, implying repetition of steps (b) and (c)
(e,f)	"the virtual compound with the warhead at the R1 position was ranked as the most preferred" (0218)
Singh further teaches that "any suitable structural model of a reversible inhibitor bound to a binding site in a target polypeptide can be provided and used" (0049); i.e. the electrophilic fragment can be coupled to any R1 group.  Singh further teaches that in other applications, instead of acrylamide electrophiles, the warhead could be a group having a carboxylic acid directly bonded to a substituted aromatic ring (Fig. 1B, chemistry 11 in right-hand column).
With respect to claim 2, Singh teaches using a bond length filter of 6 Å (0218).
With respect to claim 3, Singh teaches using the 3D coordinates of the receptor, obtained from the PDB (0210).
With respect to claim 4, Singh teaches identifying a ligand region of all Cys residues within 20 Å of the inhibitor (0210).
With respect to claim 6, Singh teaches "docking of candidate inhibitors may be accomplished using suitable software" (0184).
With respect to claims 7 and 25, Singh teaches synthesizing and assaying the selected inhibitors (0235).
With respect to claim 9, Singh teaches that the compound includes an amide bond that couples the R1 group with the electrophile.
With respect to claim 10, Singh teaches that the covalent inhibitor is based on a reversible inhibitor that "makes non-covalent contacts with the binding site" (0044).  The reversible inhibitor is modified to add a "warhead" at a "substitutable position" (0045).  Without the warhead, the reversible inhibitor does not form a permanent covalent bond with its target.  Hence, the reversible inhibitor portion "does not change a binding rate of an electrophile center of the potential covalent inhibitor with a nucleophile of the receptor".
Singh therefore anticipates the claimed invention.

Response to Arguments - Rejections Under 35 USC § 102
In the reply filed 25 Aug 2022, Applicant argues that "Singh fails to disclose, teach or suggest excluding all potential covalent inhibitors comprising a carboxylic acid except those coupled to sp2 or sp3 aromatic carbons, or an amine coupled to an sp3 aromatic carbon and excluding an amine as presently claimed" (p. 9).
"When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named" (MPEP 2131.02 § II).  Even though Singh discloses many compounds that fall outside the claimed genus, as explained above, Singh also explicitly discloses at least one compound that does fall within the claimed genus.  Hence, Singh anticipates the claims.
The arguments are therefore unpersuasive, so the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Singh as applied to claims 1 and 7 above, and further in view of Copeland (Enzymes 2000).
This rejection is maintained verbatim from the previous Office action.
Singh teaches performing binding assays on selected covalent inhibitors (e.g. 0235), but does not teach "measuring binding kinetics of the potential covalent inhibitor, wherein a two-step mechanism specifies a binding kinetics" as claimed.
Copeland teaches kinetic inhibition assays, and fitting data from such assays to a variety of kinetic models.  Among these models is a model that "represents the reactions associated with irreversible enzyme inactivation due to covalent bond formation between the enzyme and some reactive group on the inhibitor, leading to the covalent adduct E—I" (p. 319, Fig. 10.1, scheme D).  The scheme taught by Copeland differs from the claimed model only in notation, and that it explicitly depicts the leaving group X.
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teaching of Copeland, regarding the model for an inhibitor that irreversibly inactivates a receptor by covalently bonding to the receptor, and used this model to analyzed the kinetic data in the method of Singh.  Given that both Singh and Copeland are directed to analysis of kinetic data from covalent inhibitors, said practitioner would have readily predicted that the combination would successfully result in a method of analyzing the inhibition kinetics of a covalent inhibitor as claimed.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631